Case 15-23500        Doc 63     Filed 12/19/18     Entered 12/19/18 11:06:34          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-23500
         Daryle J Kappel
         Jennifer M Kappel
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/09/2015.

         2) The plan was confirmed on 11/06/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 09/10/2018.

         6) Number of months from filing to last payment: 38.

         7) Number of months case was pending: 41.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $57,000.00.

         10) Amount of unsecured claims discharged without payment: $19,211.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-23500        Doc 63      Filed 12/19/18    Entered 12/19/18 11:06:34                Desc         Page 2
                                                  of 3



 Receipts:

         Total paid by or on behalf of the debtor             $46,040.00
         Less amount refunded to debtor                        $1,542.98

 NET RECEIPTS:                                                                                  $44,497.02


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $2,700.00
     Court Costs                                                              $0.00
     Trustee Expenses & Compensation                                      $2,266.15
     Other                                                                    $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $4,966.15

 Attorney fees paid and disclosed by debtor:                $1,300.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim            Claim       Principal      Int.
 Name                                Class   Scheduled      Asserted         Allowed        Paid         Paid
 ILLINOIS DEPT OF REVENUE        Priority            0.00           NA              NA            0.00       0.00
 INTERNAL REVENUE SERVICE        Priority            0.00        854.68          854.68        854.68        0.00
 AETNA LIFE INSURANCE CO         Unsecured      4,450.00            NA              NA            0.00       0.00
 ARNOLDHARRIS/COOK COUNTY CIR Unsecured            290.00           NA              NA            0.00       0.00
 ATG CREDIT/HEYER DEVARAPALLI M Unsecured           10.00           NA              NA            0.00       0.00
 ATG CREDIT/EBS PEDIATRICS       Unsecured          20.00           NA              NA            0.00       0.00
 CAPITAL MANAGEMENT SERVICES/C Unsecured        1,643.00            NA              NA            0.00       0.00
 CHOICE RECOVERY/ADVANCED HEA Unsecured            228.00           NA              NA            0.00       0.00
 CHOICE RECOVERY/ASSOCIATES IN Unsecured           187.00           NA              NA            0.00       0.00
 DANIEL T WEBER MD SC            Unsecured         125.00           NA              NA            0.00       0.00
 DRS BRASKY FELNER & ASSOC       Unsecured      1,089.00            NA              NA            0.00       0.00
 FIRST FEDERAL CREDIT CONTROL/A Unsecured          187.00           NA              NA            0.00       0.00
 FIRST NORTHERN CU               Unsecured      1,036.00            NA              NA            0.00       0.00
 MERCHANTS CR/SOUTHWEST REHA Unsecured             182.00           NA              NA            0.00       0.00
 MIDLAND FUNDING/TARGET NATION Unsecured           581.00           NA              NA            0.00       0.00
 PROSTHETICS & ORTHODONTICS HA Unsecured            84.00           NA              NA            0.00       0.00
 STELLAR RECOVERY INC/COMCAST Unsecured            464.00           NA              NA            0.00       0.00
 STEPHENS & MICHAELS ASSOC INC/C Unsecured      2,635.00            NA              NA            0.00       0.00
 VILLAGE OF TINLEY PARK          Unsecured      6,000.00            NA              NA            0.00       0.00
 SELECT PORTFOLIO SERVICING      Secured       65,165.41     38,676.19        38,676.19     38,676.19        0.00
 SELECT PORTFOLIO SERVICING      Secured             0.00          0.00            0.00           0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-23500        Doc 63      Filed 12/19/18     Entered 12/19/18 11:06:34              Desc    Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                $38,676.19         $38,676.19              $0.00
       Debt Secured by Vehicle                                $0.00              $0.00              $0.00
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                          $38,676.19         $38,676.19              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                  $854.68            $854.68              $0.00
 TOTAL PRIORITY:                                            $854.68            $854.68              $0.00

 GENERAL UNSECURED PAYMENTS:                                   $0.00               $0.00            $0.00


 Disbursements:

         Expenses of Administration                             $4,966.15
         Disbursements to Creditors                            $39,530.87

 TOTAL DISBURSEMENTS :                                                                      $44,497.02


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/18/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
